Citation Nr: 0306528	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  97-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, 
presently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the RO in New 
York, New York, which confirmed and continued a 20 percent 
rating for service-connected hemorrhoids.  


REMAND

The last action by the RO on this case was a letter sent to 
the veteran in September 1998.  Thereafter, the file sat at 
the RO until it was transferred to the Board on March 24, 
2003.  This is inexcusable.

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until March 24, 2003, a period well over 
2 years, the RO never advised the veteran of the VCAA, and 
the potential impact this law might have on his claim.  This 
violation of due process must be addressed before the Board 
can undertake any action in this claim.

The veteran's last VA examination was in August 1998.  The 
Board finds that the veteran should be afforded a current VA 
examination in order to determine the nature and severity of 
his service-connected hemorrhoids.

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for 
hemorrhoids during the pendency of the appeal.  38 U.S.C.A. § 
5103A (West Supp. 2001); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In view of the foregoing, the case is remanded for the 
following:
 
1.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for hemorrhoids during the 
period of August 1998 to the present.  
Obtain records from each health care 
provider the appellant identifies.  

2.  After all records have been obtained, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine the 
current severity of his service-connected 
hemorrhoids.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The physician must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  Regarding the 
symptomatology related to his service-
connected hemorrhoids, the examiner should 
comment on external or internal 
hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  
The examiner should also indicate whether 
the veteran's hemorrhoids produce marked 
interference with employment or require 
frequent periods of hospitalization.  
The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  
 
4.  Thereafter, the RO should review the 
examination results and readjudicate the 
issue of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




